NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



RODNEY TIMOTHY WEBB,                     )
DOC #S39427,                             )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D16-3420
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for
Sarasota County; Thomas Krug,
Judge.

Howard L. Dimmig, II, Public
Defender, and Matthew D. Bernstein,
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             Affirmed.


LaROSE, C.J., and BADALAMENTI and ROTHSTEIN-YOUAKIM, JJ., Concur.